

 
EXHIBIT 10.7
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.
 
AFTERSOFT GROUP, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
(Expires December 31, 2013)
 
Warrant No. CV-1
1,000,000 Shares of Common Stock

 
FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned,
AFTERSOFT GROUP, INC., a Delaware corporation (the “Company”), hereby certifies
that ComVest Capital, LLC, a Delaware limited liability company, or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to One Million (1,000,000) fully paid and nonassessable shares (the “Warrant
Shares”) of the Company’s common stock, $.0001 par value per share (the “Common
Shares”), for cash at a price of $0.3125 per share (the “Exercise Price”) at any
time and from time to time from and after the date hereof and until 5:00 p.m.
(Pacific time) on December 31, 2013 (the “Expiration Date”) upon surrender to
the Company at its principal office (or at such other location as the Company
may advise the Holder in writing) of this Warrant properly endorsed with the
Notice of Exercise attached hereto duly filled in and signed and, if applicable,
upon payment in cash or by check of the aggregate Exercise Price for the number
of shares for which this Warrant is being exercised determined in accordance
with the provisions hereof. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment as provided in Section 3 of this
Warrant.
 
1. Exercise of Warrant.
 
1.1. Exercise. This Warrant shall be exercisable at any time and from time to
time from the date hereof until the Expiration Date, and this Warrant shall
expire on the Expiration Date. Upon exercise of this Warrant, the Exercise Price
shall be payable in cash or by check. This Warrant may be exercised in whole or
in part so long as any exercise in part hereof would not involve the issuance of
fractional Warrant Shares. If exercised in part, the Company shall deliver to
the Holder a new Warrant, identical in form to this Warrant, in the name of the
Holder, evidencing the right to purchase the number of Warrant Shares as to
which this Warrant has not been exercised, which new Warrant shall be signed by
an appropriate officer of the Company. The term “Warrant” as used herein shall
include any subsequent Warrant issued as provided herein.
 

--------------------------------------------------------------------------------


 
1.2. Exercise Procedures; Delivery of Certificate. Upon surrender of this
Warrant with a duly executed Notice of Exercise in the form of Annex A attached
hereto, together with payment of the Exercise Price for the Warrant Shares
purchased, at the Company’s principal executive offices (the “Designated
Office”), the Holder shall be entitled to receive a certificate or certificates
for the Warrant Shares so purchased. The Company agrees that the Warrant Shares
shall be deemed to have been issued to the Holder as of the close of business on
the date on which this Warrant shall have been surrendered together with the
Notice of Exercise and payment for such Warrant Shares.
 
1.3. Cashless Exercise. In connection with any exercise of this Warrant, in lieu
of payment of the Exercise Price, the Holder may exercise this Warrant, in whole
or in part, by presentation and surrender of this Warrant to the Company,
together with a Cashless Exercise Form in the form attached hereto as Annex B
(or a reasonable facsimile thereof) duly executed (a “Cashless Exercise”). Such
presentation and surrender shall be deemed a waiver of the Holder's obligation
to pay all or any portion of the Exercise Price, as the case may be. In the
event of a Cashless Exercise, the Holder shall exchange this Warrant for that
number of Common Shares determined by multiplying the number of Common Shares
for which this Warrant is being exercised by a fraction, (a) the numerator of
which shall be the difference between (i) the then current market price per
Common Share, and (ii) the Exercise Price, and (b) the denominator of which
shall be the then current market price per Common Share. For purposes of any
computation under this Section l.3, the then current market price per Common
Share at any date shall be deemed to be the average of the daily trading price
for the ten (10) consecutive trading days immediately prior to the Cashless
Exercise. If, during such measuring period, there shall occur any event which
gives rise to any adjustment of the Exercise Price, then a corresponding
adjustment shall be made with respect to the closing prices of the Common Shares
for the days prior to the Effective Date of such adjustment event. As used
herein, the term “trading price” on any relevant date means (A) if the Common
Stock is listed for trading on the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market, the NASDAQ Select Market (or any replacement
NASDAQ market), the closing sale price (or, if no closing sale price is
reported, the last reported sale price) of the Common Stock (regular way), or
(B) if the Common Stock is not so listed but quotations for the Common Stock are
reported on the OTC Bulletin Board, the most recent closing price as reported on
the OTC Bulletin Board.
 
2. Transfer; Issuance of Stock Certificates; Restrictive Legends
 
2.1. Transfer. Each transfer of this Warrant and all rights hereunder, in whole
or in part, shall be registered on the books of the Company to be maintained for
such purpose, upon surrender of this Warrant at the Designated Office, together
with a written assignment of this Warrant in the form of Annex C attached hereto
duly executed by the Holder or its agent or attorney. Upon such surrender and
delivery, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, if any. A Warrant may be
exercised by the new Holder for the purchase of Warrant Shares without having a
new Warrant issued. Prior to due presentment for registration of transfer
thereof, the Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than a duly authorized officer of the Company) for
all purposes and shall not be affected by any notice to the contrary. All
Warrants issued upon any assignment of Warrants shall be the valid obligations
of the Company, evidencing the same rights and entitled to the same benefits as
the Warrants surrendered upon such registration of transfer or exchange.
 
2

--------------------------------------------------------------------------------


 
2.2. Stock Certificates. Certificates for the Warrant Shares shall be delivered
to the Holder within five (5) Business Days (as such term is defined in the Loan
Agreement described in Section 3.7(a) below) after the rights represented by
this Warrant shall have been exercised pursuant to Section 1, and a new Warrant
representing the right to purchase the Common Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder within such time. The issuance of certificates for Warrant Shares
upon the exercise of this Warrant shall be made without charge to the Holder
hereof including, without limitation, any documentary, stamp or similar tax that
may be payable in respect thereof; provided, however, that the Company shall not
be required to pay any tax which may be payable in respect of any transfer
involved in the issuance or delivery of any such certificate in a name other
than that of the Holder, and the Company shall not be required to issue or
deliver such certificate unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of any such tax or
shall have established to the satisfaction of the Company that any such tax has
been paid; and further provided, that the Company shall not be required to pay
any income tax to which the Holder hereof may be subject in connection with the
issuance of this Warrant or the Warrant Shares.
 
2.3. Restrictive Legend. Except as otherwise provided in this Section 2, each
certificate for Warrant Shares initially issued upon the exercise of this
Warrant and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
Notwithstanding the foregoing, the legend requirements of this Section 2.3 shall
terminate as to any particular Warrant Shares when (i) such Warrant Shares are
transferred pursuant to an effective resale registration statement, as
contemplated in the Registration Rights Agreement dated as of December 21, 2007
(the “Registration Rights Agreement”) executed by the Company in favor of the
Holder, or (ii) the Company shall have received from the Holder thereof an
opinion of counsel in form and substance reasonably acceptable to the Company
that such legend is not required in order to ensure compliance with the
Securities Act. Whenever the restrictions imposed by this Section 2.3 shall
terminate, the Holder or subsequent transferee, as the case may be, shall be
entitled to receive from the Company without cost to such Holder or transferee a
certificate for the Warrant Shares without such restrictive legend.
 
3

--------------------------------------------------------------------------------


 
3. Adjustment of Number of Shares; Exercise Price; Nature of Securities Issuable
Upon Exercise of Warrants.
 
3.1. Exercise Price; Adjustment of Number of Shares. The Exercise Price and the
number of shares purchasable hereunder shall be subject to adjustment from time
to time as hereinafter provided; provided, however, that, notwithstanding the
below, in no case shall the Exercise Price be reduced to below the par value per
share of the class of stock for which this Warrant is exercisable at such time.
 
3.2. Adjustments Upon Distribution, Subdivision or Combination. If the Company,
at any time or from time to time after the issuance of this Warrant, shall
(a) make a dividend or distribution on its Common Shares payable in Common
Shares, (b) subdivide or reclassify the outstanding Common Shares into a greater
number of shares, or (c) combine or reclassify the outstanding Common Shares
into a smaller number of shares, the Exercise Price in effect at that time and
the number of Warrant Shares into which the Warrant is exercisable at that time
shall be proportionately adjusted effective as of the record date for the
dividend or distribution or the effective date of the subdivision, combination
or reclassification.
 
3.3. Adjustment Upon Other Distributions. If the Company, at any time or from
time to time after the issuance of this Warrant, makes a distribution to the
holders of Common Shares which is payable in securities of the Company other
than Common Shares, then, in each such event, provision shall be made so that
the Holder shall receive upon exercise of this Warrant, in addition to the
number of Warrant Shares, the amount of such securities of the Company which
would have been received if the portion of the Warrant so exercised had been
exercised for Warrant Shares on the date of such event, subject to adjustments
subsequent to the date of such event with respect to such distributed securities
which shall be on terms as nearly equivalent as practicable to the adjustments
provided in this Section 3 and all other adjustments under this Section 3.
 
3.4. Adjustment Upon Merger, Consolidation or Exchange. If at any time or from
time to time after the issuance of this Warrant there occurs any merger,
consolidation, arrangement or statutory share exchange of the Company with or
into any other person or company, then, in each such event, provision shall be
made so that the Holder shall receive upon exercise of this Warrant the kind and
amount of shares and other securities and property (including cash) which would
have been received upon such merger, consolidation, arrangement or statutory
share exchange by the Holder if the portion of this Warrant so exercised had
been exercised for Warrant Shares immediately prior to such merger,
consolidation, arrangement or statutory share exchange, subject to adjustments
for events subsequent to the effective date of such merger, consolidation,
arrangement or statutory share exchange with respect to such shares and other
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3 and all other adjustments under this
Section 3.
 
3.5. Adjustments for Recapitalization or Reclassification. If, at any time or
from time to time after the issuance of this Warrant, the Warrant Shares
issuable upon exercise of this Warrant are changed into the same or a different
number of securities of any class of the Company, whether by recapitalization,
reclassification or otherwise (other than a merger, consolidation, arrangement
or statutory share exchange provided for elsewhere in this Section 3), then, in
each such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant the kind and amount of securities or other property
which would have been received in connection with such recapitalization,
reclassification or other change by the Holder if the portion of this Warrant so
exercised had been exercised immediately prior to such recapitalization,
reclassification or change, subject to adjustments for events subsequent to the
effective date of such recapitalization, reclassification or other change with
respect to such securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.
 
4

--------------------------------------------------------------------------------


 
3.6. Extraordinary Dividends or Distributions. If, at any time or from time to
time after the issuance of this Warrant, the Company shall declare a dividend or
any other distribution upon the Common Shares payable otherwise than out of
current earnings, retained earnings or earned surplus and otherwise than in
Common Shares, then the Exercise Price in effect immediately prior to such
declaration shall be reduced by an amount equal, in the case of a dividend or
distribution in cash, to the amount thereof payable per Common Share or, in the
case of any other dividend or distribution, to the value thereof per Common
Share at the time such dividend or distribution was declared, as determined by
the Board of Directors of the Company in good faith. Such reductions shall take
effect as of the date on which a record is taken for the purposes of the subject
dividend or distribution, or, if a record is not taken, the date as of which the
holders of record of Common Shares entitled to such dividend or distribution are
to be determined.
 
3.7 Adjustment Upon Certain Issuances of Common Stock.
 
(a) If the Company, at any time or from time to time, issues or sells any
Additional Shares of Common Stock (as defined below), other than as provided in
the foregoing subsections of this Section 3, for a price per share (which, in
the case of options, warrants, convertible securities or other rights, includes
the amounts paid therefor plus the exercise price, conversion price or other
such amounts payable thereunder) that is less than the Exercise Price then in
effect, then and in each such case, the then applicable Exercise Price shall
automatically be reduced as of the opening of business on the date of such issue
or sale, to a price determined by multiplying the Exercise Price then in effect
by a fraction (i) the numerator of which shall be (A) the number of Common
Shares deemed outstanding (as determined below) immediately prior to such issue
or sale, plus (B) the number of Common Shares which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at such Exercise Price, and (ii) the denominator
of which shall be the number of Common Shares deemed outstanding (as defined
below) immediately prior to such issue or sale plus the total number of
Additional Shares of Common Stock so issued; provided, however, that upon the
expiration or other termination of options, warrants or other rights to purchase
or acquire Common Shares which triggered any adjustment under this Section 3.7,
and upon the expiration or termination of the right to convert or exchange
convertible or exchangeable securities (whether by reason of redemption or
otherwise) which triggered any adjustment under this Section 3.7, if any thereof
shall not have been exercised, converted or exchanged, as applicable, the number
of Common Shares deemed to be outstanding pursuant to this Section 3.7(a) shall
be reduced by the number of shares as to which options, warrants, and rights to
purchase or acquire Common Shares shall have expired or terminated unexercised,
and as to which conversion or exchange rights shall have expired or terminated
unexercised, and such number of shares shall no longer be deemed to be
outstanding; and the Exercise Price then in effect shall forthwith be readjusted
and thereafter be the price that it would have been had adjustment been made on
the basis of the issuance only of the Common Shares actually issued. For
purposes of the preceding sentence, the number of Common Shares deemed to be
outstanding as of a given date shall be the sum of (x) the number of Common
Shares actually outstanding, (y) the number of Common Shares for which this
Warrant could be exercised on the day immediately preceding the given date, and
(z) the number of Common Shares which could be obtained through the exercise or
conversion of all other rights, options and convertible securities outstanding
on the day immediately preceding the given date. For purposes hereof,
“Additional Shares of Common Stock” shall mean all Common Shares, and all
options, warrants, convertible securities or other rights to purchase or acquire
Common Shares, issued by the Company other than (i) any Common Shares issued by
the Company upon conversion of the Term Note issued pursuant to the Revolving
Credit and Term Loan Agreement dated as of December 21, 2007 by and between
ComVest Capital, LLC and the Company (the “Loan Agreement”), (ii) Common Shares
issued pursuant to the exercise of options, warrants or convertible securities
outstanding on the date hereof or hereafter issued from time to time pursuant to
and in accordance with stock purchase or stock option plans as in effect on the
date hereof, and (iii) additional Common Shares and/or options, warrants, or
other Common Share purchase rights for up to an aggregate of 12,000,000 Common
Shares (such number to be subject to adjustment in accordance with Section 3.2
above), provided that, in each case, such options, warrants or other rights (A)
have an exercise price per Common Share equal to or greater than the
then-current fair market value of a Common Share, as determined in good faith by
the Board of Directors of the Company or the Compensation Committee thereof, and
(B) are issued to employees, officers or directors of, or consultants to, the
Company or any subsidiary of the Company pursuant to stock purchase or stock
option plans or other arrangements that are approved by the Company’s Board of
Directors or the Compensation Committee thereof, and by the Company’s
stockholders.
 
5

--------------------------------------------------------------------------------


 
(b) In the event that the exercise price, conversion price, purchase price or
other price at which Common Shares are purchasable pursuant to any options,
warrants, convertible securities or other rights to purchase or acquire Common
Shares is reduced at any time or from time to time (other than under or by
reason of provisions designed to protect against dilution), then, upon such
reduction becoming effective, the Exercise Price then in effect hereunder shall
forthwith be decreased to such Exercise Price as would have been obtained had
the adjustments made and required under this Section 3.7 upon the issuance of
such options, warrants, convertible securities or other rights been made upon
the basis of (and the total consideration received therefor) (i) the issuance of
the number of Common Shares theretofore actually delivered upon the exercise,
conversion or exchange of such options, warrants, convertible securities or
other rights, (ii) the issuance of all of the Common Shares and all other
options, warrants, convertible securities and other rights to purchase or
acquire Common Shares issued after the issuance of the modified options,
warrants, convertible securities or other rights, and (iii) the original
issuance at the time of the reduction of any such options, warrants, convertible
securities or other rights then still outstanding.
 
(c) In no event shall an adjustment under this Section 3.7 be made if it would
result in an increase in the then applicable Exercise Price.
 
6

--------------------------------------------------------------------------------


 
3.8. Certificate of Adjustment. Whenever the Exercise Price and/or the number of
Warrant Shares receivable upon exercise of this Warrant is adjusted, the Company
shall promptly deliver to the Holder a certificate of adjustment, setting forth
the Exercise Price and/or Warrant Shares issuable after adjustment, a brief
statement of the facts requiring the adjustment and the computation by which the
adjustment was made. The certificate of adjustment shall be prima facie evidence
of the correctness of the adjustment.
 
3.9. Successive Adjustments. The provisions of this Section 3 shall be
applicable successively to each event described herein which may occur
subsequent to the issuance of this Warrant and prior to the exercise in full of
this Warrant.
 
4. Registration; Exchange and Replacement of Warrant; Reservation of Shares. The
Company shall keep at the Designated Office a register in which the Company
shall provide for the registration, transfer and exchange of this Warrant. The
Company shall not at any time, except upon the dissolution, liquidation or
winding-up of the Company, close such register so as to result in preventing or
delaying the exercise or transfer of this Warrant.
 
The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of the Holder’s indemnity in form satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will (in the absence of notice to the Company that the
Warrant has been acquired by a bona fide purchaser) make and deliver a new
Warrant of like tenor in lieu of this Warrant, without requiring the posting of
any bond or the giving of any security.
 
The Company shall at all times reserve and keep available out of its authorized
shares of capital stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of Common Shares as shall be issuable upon the
exercise hereof. The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, if applicable, all Warrant
Shares issuable upon such exercise shall be duly and validly authorized and
issued, fully paid and non-assessable.
 
5. Investment Representations. The Holder, by accepting this Warrant, covenants
and agrees that, at the time of exercise of this Warrant, if the Warrant Shares
shall not then be the subject of an effective registration statement under the
Act, the securities acquired by the Holder upon exercise hereof are for the
account of the Holder or are being acquired for its own account for investment
and are not acquired with a view to, or for sale in connection with, any
distribution thereof (or any portion thereof) and with no present intention (at
such time) of offering and distributing such securities (or any portion
thereof), except in compliance with applicable federal and state securities
laws.
 
7

--------------------------------------------------------------------------------


 
6. Fractional Warrants and Fractional Shares. If the number of Warrant Shares
purchasable upon the exercise of this Warrant is adjusted pursuant to Section 3
hereof, the Company shall nevertheless not be required to issue fractions of
shares upon exercise of this Warrant or otherwise, or to distribute certificates
that evidence fractional shares. With respect to any fraction of a share called
for upon any exercise hereof, the Company shall pay to the Holder an amount in
cash equal to such fraction multiplied by the current market value of a Common
Share (determined in accordance with the last sentence of Section 1.3).
 
7. Warrant Holders Not Deemed Stockholders. No Holder of this Warrant shall, as
such, be entitled to vote or to receive dividends or be deemed the holder of
Warrant Shares that may at any time be issuable upon exercise of this Warrant,
nor shall anything contained herein be construed to confer upon the Holder of
this Warrant, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issue or reclassification
of stock, change of par value or change of stock to no par value, consolidation,
merger or conveyance or otherwise), or to receive notice of meetings, or
subscription rights, until such Holder shall have exercised this Warrant and
been issued Warrant Shares or deemed to have been issued Warrant Shares in
accordance with the provisions hereof.
 
8. Notices. Any notice which is required to be given by this Warrant must be in
writing, and shall be sent, unless otherwise expressly provided herein, by
reputable overnight courier or facsimile to the party being notified at its
address or fax number stated below. Any notice sent by overnight courier shall
be deemed given on the third (3rd) Business Day after being deposited with the
courier with all charges prepaid or billed to the account of the sender; and any
notice sent by facsimile shall be deemed received on the date sent if sent
during normal business hours at the point of receipt (or otherwise on the next
succeeding Business Day). For the purposes of notice, the addresses and fax
numbers of the parties for the receipt of notice hereunder are:
 
If to the Company:
Aftersoft Group, Inc.
Regus House
Heronsway Chester Business Park
Chester, CH4 9QR, United Kingdom
Attention: Simon Chadwick
Fax: 011-44-870-134-2941
 
If to the Holder:
ComVest Capital, LLC
One North Clematis, Suite 300
West Palm Beach, Florida 33401
Attention: Chief Financial Officer
Fax: (212) 829-5986

 
8

--------------------------------------------------------------------------------


 
Any party shall have the right from time to time, and at any time, to change its
address for the receipt of notice by giving at least five (5) days’ prior
written notice of the change of its address to the other parties in the manner
specified herein.
 
9. Successors. All the covenants, agreements, representations and warranties
contained in this Warrant shall bind the parties hereto and their respective
heirs, executors, administrators, distributees, successors, assigns and
transferees.
 
10. Law Governing. THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.
 
11. Entire Agreement; Amendments and Waivers. This Warrant, together with the
Registration Rights Agreement, sets forth the entire understanding of the
parties with respect to the subject matter hereof. The failure of any party to
seek redress for the violation or to insist upon the strict performance of any
term of this Warrant shall not constitute a waiver of such term and such party
shall be entitled to enforce such term without regard to such forbearance. This
Warrant may be amended, and any breach of or compliance with any covenant,
agreement, warranty or representation may be waived, only if the Company has
obtained the written consent or written waiver of the Holder, and then such
consent or waiver shall be effective only in the specific instance and for the
specific purpose for which given.
 
12. Severability; Headings. If any term of this Warrant as applied to any person
or to any circumstance is prohibited, void, invalid or unenforceable in any
jurisdiction, such term shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or invalidity without in any way affecting any other
term of this Warrant or affecting the validity or enforceability of this Warrant
or of such provision in any other jurisdiction. The Section headings in this
Warrant have been inserted for purposes of convenience only and shall have no
substantive effect.
 
[The remainder of this page is intentionally blank]

9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the 21st day of December, 2007.
 

 
AFTERSOFT GROUP, INC.
         
By:
/s/ Simon Chadwick   Name:
Simon Chadwick
  Title:
Chief Operating Officer

 
10

--------------------------------------------------------------------------------


 
ANNEX A
 
NOTICE OF EXERCISE
 
(To be executed upon partial or full exercise of the within Warrant)
 
The undersigned hereby irrevocably elects to exercise the right to purchase
__________ shares of Common Stock of Aftersoft Group, Inc. covered by the within
Warrant according to the conditions hereof and herewith makes payment of the
Exercise Price of such shares in full in the amount of $______________.
 

 
By:
                          
(Signature of Registered Holder)

 
Dated:
             

 
Name of Warrant Holder or transferee.
                       
 
(Please print)

 
Address:   
                
Signature:   
               

 

NOTICE:
The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 

--------------------------------------------------------------------------------


 
ANNEX B
 
CASHLESS EXERCISE FORM
 
(To be executed upon partial or full exercise of Warrant pursuant to Section 1.3
of the Warrant)
 
The undersigned hereby irrevocably elects to surrender ____________ shares of
Common Stock of Aftersoft Group, Inc. purchasable under the Warrant for _____
shares of Common Stock issuable in exchange therefor pursuant to the Cashless
Exercise provisions of the within Warrants, as provided for in Section 1.3 of
such Warrant.
 
Please issue a certificate or certificates for such Common Stock in the name of,
and pay cash for fractional shares in the name of:
 
(Please print name, address, and social security number/tax identification
number:)
 
and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrant be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.
 
Dated:
                       
By
                               
(Signature of Registered Holder)

 
Name of Warrant Holder or transferee:
                           
(Please print)

 
Address:
               
Signature:
              

 
NOTICE:
The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 

--------------------------------------------------------------------------------


 
ANNEX C
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:
 
Name and Address of Assignee
No. of Shares of  Common Stock

 
and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to register such transfer onto the books of Aftersoft Group,
Inc., maintained for the purpose, with full power of substitution in the
premises.
 
Dated:
          
Print Name:
                            
Signature:
                         
Witness:
                 

 

NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.

 

--------------------------------------------------------------------------------



